Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-cr-60099-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 GARY LINDER,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Gary Linder’s Emergency Motion for

 a Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. [62] (“Motion”). The

 Government filed a response in opposition to the Motion, ECF No. [64] (“Response”), to which

 Defendant filed a reply, ECF No. [69] (“Reply”). The Court has reviewed the Motion, the

 Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

 the reasons set forth below, the Motion is denied.

        I.      BACKGROUND

        On November 2, 2018, Defendant was sentenced to 180 months’ imprisonment followed

 by fifteen years’ supervised release as to each count to be served concurrently following his

 conviction for coercion and enticement of a minor to engage in sexual activity in violation of 18

 U.S.C. § 2422(B) and attempted production of material involving the sexual exploitation of minors

 in violation of 18 U.S.C. § 2251(a). ECF Nos. [49] and [51]. Defendant is currently housed at FCI

 Coleman Low.
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 2 of 9

                                                                          Case No. 18-cr-60099-BB


        On August 4, 2020, Defendant filed the instant Motion in which he seeks compassionate

 release in light of the current coronavirus (“COVID-19”) pandemic. In particular, he represents

 that in July 2020, there was a COVID-19 outbreak at his correctional facility, and that while he

 had not been infected, FCI Coleman Low was “on the cusp of becoming a de facto [d]eath [r]ow”

 such that it was “unsafe” for him to remain there given his medical conditions, which includeS

 high blood pressure and Type 2 diabetes. ECF No. [62] at 3-4.1 He maintains that “extraordinary

 and compelling reasons” warrant his release and that the § 3553(a) factors weigh in his favor. Id.

 The Government opposes Defendant’s request. ECF No. [64].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 10,846,373 confirmed cases and over 244,810 reported deaths as of November 15,

 2020.2 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-

 risk inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable

 to practice health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most


 1
   The Motion does not include medical records. However, the Government and Defendant have
 filed under seal Defendant’s medical records from August 2018 through August 2020. See ECF
 Nos. [66] and [70]. These records reflect that Defendant has diabetes (and receives care for it), but
 they do not support his claim that he has high blood pressure and high cholesterol.
 2
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and
 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 updated November 15, 2020).
                                                   2
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 3 of 9

                                                                           Case No. 18-cr-60099-BB


 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a

                                                   3
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 4 of 9

                                                                          Case No. 18-cr-60099-BB


        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .
                                                  4
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 5 of 9

                                                                            Case No. 18-cr-60099-BB


 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,


                                                   5
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 6 of 9

                                                                            Case No. 18-cr-60099-BB


 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        The Motion and Reply request that Defendant be released due to his underlying medical

 conditions against the backdrop of the COVID-19 pandemic. ECF Nos. [62] and [69]. The

 Government opposes, arguing that (i) the BOP has modified its operating procedures to effectively

 respond to the COVID-19 pandemic and the prior outbreak at FCI Coleman Low; (ii) Defendant’s

 “general fear of contracting COVID-19” is not an extraordinary and compelling reason to warrant

 relief, and Defendant’s medical conditions are medically manageable; (iii) the § 3553(a) factors

 do not weigh in his favor; (iv) Defendant is a danger to the community; and (v) the Court has no

 authority to direct the BOP to place Defendant in home confinement, which he is not entitled to in

 any event as a convicted sex offender. ECF No. [64]. Upon review and consideration, the Court

 concludes that Defendant does not present circumstances warranting a sentence reduction and

 early release.

        Defendant has satisfied the first inquiry in the section 3582 analysis, administrative

 exhaustion. However, as explained below, he fails to demonstrate that the applicable § 3553(a)

 factors weigh in favor of a sentence modification or that extraordinary and compelling

 circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of 180 months was



                                                   6
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 7 of 9

                                                                         Case No. 18-cr-60099-BB


 appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

 approximately thirteen percent of his sentence. Moreover, aside from Defendant’s medical history,

 which reflects that Defendant has Type 2 diabetes, Defendant has not shown further bases to

 persuade the Court that the sentence imposed should be modified based upon the factors set forth

 in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

 before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

 considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

 *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

 sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

 serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774,

 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

 “the Court’s analysis is virtually unchanged from thirteen years ago.”). Further, the Court notes

 that despite its recommendation to the BOP to designate Defendant to a facility “with an in-depth

 sexual offender program,” ECF No. [51] at 2, Defendant has declined to participate in the

 recommended Sex Offender Program offered to him. See ECF No. [66] at 85. Accordingly, the

 Court does not agree that the § 3553(a) factors militate in Defendant’s favor.

        Additionally, regarding the “extraordinary and compelling reasons” test, Defendant

 contends that his age and health circumstances place him at an increased risk of contracting

 COVID-19. ECF Nos. [62] at 3-4; [69] at 3-10. CDC guidance indicates that individuals with the

 following health conditions are at a higher risk of contracting severe illness due to COVID-19:

 cancer, chronic kidney disease, COPD, serious heart conditions such as heart failure, coronary

 artery disease or cardiomyopathies, obesity, Type 2 diabetes, sickle cell disease, smoking,



                                                 7
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 8 of 9

                                                                          Case No. 18-cr-60099-BB


 pregnancy, and people in an immunocompromised state.3 Further, CDC guidance indicates that

 individuals with the following health conditions might be at an increased risk of contracting severe

 illness due to COVID-19: moderate to severe asthma, cerebrovascular disease, cystic fibrosis, high

 blood pressure, neurologic conditions, liver disease, overweight, pulmonary fibrosis, thalassemia,

 Type 1 diabetes, and individuals with an immunocompromised state.

        Although Defendant’s medical history reflects a recent diagnosis of Type 2 diabetes, he

 fails to allege that any of his present ailments are terminal or that they substantially diminish his

 ability to provide self-care within the correctional facility environment. Indeed, Defendant

 acknowledges that while he initially “demonstrated difficulty complying with his treatment for

 diabetes while in prison in June and July of 2019,” he is “now compliant with his treatment” and

 his medical records note that he is “[d]oing well.” ECF No. [69] at 5-6. Further, against this

 backdrop, Defendant is thirty years old, and he fails to show that the procedures in place or

 resources available at FCI Coleman Law are insufficient to protect him from the virus. In this

 respect, he has not contracted COVID-19, and presently, there are only eighteen confirmed active

 cases among prisoners.4

        The Court is sympathetic to Defendant’s health conditions and his concerns regarding

 COVID-19 outbreaks in prison facilities. However, “the BOP Director has not found COVID-19

 alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-

 29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No.

 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about


 3
   People of Any Age with Underlying Medical Conditions, Centers for Disease Control and
 Prevention,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last updated November 2, 2020).
 4
  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
 June 3, 2020).
                                                  8
Case 0:18-cr-60099-BB Document 73 Entered on FLSD Docket 11/17/2020 Page 9 of 9

                                                                        Case No. 18-cr-60099-BB


 possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons

 for a reduction in sentence set forth in the Sentencing Commission’s policy statement on

 compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-cr-126-

 FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any

 extraordinary or compelling circumstances to support compassionate release.”). Thus, Defendant

 has not met his burden to establish that extraordinary and compelling reasons exist to support his

 request for compassionate release or sentence modification.5

        III.    CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [62], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 17, 2020.




                                                        ________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




 5
  Because the Motion fails to establish any extraordinary and compelling circumstances warranting
 his release to home confinement, the Court does not need to address the final consideration of
 whether Defendant poses a danger to the safety of others or to the community under to § 3142(g).
                                                 9
